TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00552-CV



    Texas Commission on Environmental Quality and Las Brisas Energy Center, LLC,
   Appellants // Environmental Defense Fund, Inc. and Texas Clean Air Cities Coalition,
                                   Cross-Appellants

                                                v.

  Environmental Defense Fund, Inc.; Texas Clean Air Cities Coalition; Sierra Club; and
 Clean Economy Coalition, Appellees // Texas Commission on Environmental Quality and
                  Las Brisas Energy Center, LLC, Cross-Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-11-001364, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                              ORDER


PER CURIAM

              Cross-appellants Environmental Defense Fund, Inc. and Texas Clean Air Cities

Coalition have filed an unopposed motion to dismiss their appeal. We grant the motion and dismiss

the cross-appeal. See Tex. R. App. P. 42.1(a). The appeal filed by appellants Texas Commission

on Environmental Quality and Las Brisas Energy Center, LLC will continue. We have amended the

style of the case to reflect: Texas Commission on Environmental Quality and Las Brisas Energy

Center, LLC, Appellants v. Environmental Defense Fund, Inc.; Texas Clean Air Cities Coalition;

Sierra Club; and Clean Economy Coalition, Appellees.

              It is ordered April 25, 2014.

Before Justices Puryear, Pemberton and Rose